Citation Nr: 9917379	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) has been received, and 
if so, whether service connection is warranted.

2.  Entitlement to an evaluation in excess of the currently 
assigned 70 percent for service-connected somatoform 
disorder, with dysthymic and generalized anxiety disorders.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967, 
to include one year, 11 months and 28 days of foreign 
service.  His DD Form 214N indicates receipt of the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal with 
Device.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating mental disabilities.  61 Fed. Reg. 52695 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the RO considered the revised 
regulations and provided the veteran with notice of such; he 
was also provided the opportunity to present evidence and 
argument in response.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 
4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed decision dated in January 1991, the RO 
denied entitlement to service connection for PTSD.

3.  Evidence submitted subsequent to the January 1991 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The competent and probative evidence of record does not 
show that the veteran currently has PTSD related to stressful 
incidents of his period of military service.

5.  The evidence is in relative equipoise with respect to 
whether the veteran's service-connected somatoform disorder 
with dysthymic and generalized anxiety disorders meets the 
requirements for a total schedular rating under the criteria 
in effect prior to or since November 7, 1996.


CONCLUSIONS OF LAW

1.  The January 1991 decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  PTSD was not incurred or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

4.  All benefit of the doubt being resolved in the veteran's 
favor, the criteria for a 100 percent schedular evaluation 
for service-connected somatoform disorder with dysthymic and 
generalized anxiety disorders have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.132 (1996); 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9421, 9433 (1998); 
38 C.F.R. § 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Factual Background

The veteran had Naval service from June 1964 to June 1967 and 
is in receipt of medals and awards indicative of Vietnam 
service, but not indicative of combat.  He was discharged 
under honorable conditions.  The veteran's service personnel 
records include notation that he underwent summary court 
martial for being "derelict in the performance of his duty 
as 2JV phone tlaker (sic) on sea detail, by negligently 
failing to respond to calls, as it was his duty to do so."  

From December 1967 to March 1968, the veteran was 
hospitalized at a VA facility with a diagnosis of anxiety 
reaction with depression features.

In April 1968, the RO established service connection for 
anxiety reaction and assigned disability evaluations as 
follows:  zero percent from June 13, 1967; 100 percent under 
38 C.F.R. § 4.20 from December 1, 1967; and, 10 percent from 
April 1, 1968.  In a rating decision dated in September 1968, 
the RO assigned a temporary total evaluation under 38 C.F.R. 
§ 4.29 from July 13, 1968 to August 31, 1968, and increased 
the assigned evaluation from 10 percent to 30 percent 
thereafter.  

A letter from the Veterans' Employment Service, dated in July 
1969, indicates that the veteran was unemployable and that 
attempts to obtain and/or maintain employment had been 
unsuccessful due to the veteran's unstable emotional 
disorder, and that the veteran had been unable to pass 
company physicals or had been turned down due to his nervous 
disorder.  A July 1969 report of VA examination shows a 
diagnosis of personality disorder.

From May to June 1970, the veteran was hospitalized at a VA 
facility for schizoid personality.  

In July 1970, the RO assigned a temporary total evaluation 
pursuant to 38 C.F.R. § 4.20, effective from May 13, 1970 to 
June 30, 1970, with the 30 percent evaluation resuming 
thereafter.  

VA examination in December 1970 resulted in a diagnosis of 
inadequate personality; the veteran's prognosis was guarded.

In a rating decision dated in January 1971, the RO increased 
the assigned evaluation to 50 percent, effective September 
11, 1970.  In a rating decision dated in November 1972, the 
RO recharacterized the veteran's disability as schizophrenic 
reaction of the chronic, undifferentiated type, and increased 
the assigned evaluation from 50 percent to 70 percent, 
effective October 9, 1972.  In a rating decision dated in 
September 1973, the RO granted entitlement to TDIU, effective 
June 27, 1973.  An August 1974 rating decision reflects that 
the grant of TDIU benefits ceased effective July 31, 1974.

From June to July 1975, the veteran was hospitalized at a VA 
facility for complaints of headaches; other diagnoses 
included schizophrenia and hyperventilation syndrome.  In a 
September 1975 evaluation report, the veteran was noted to 
have schizophrenia.  He was hospitalized from February to 
March 1976 with a diagnosis of anxiety reaction, and from 
July to August 1976, with a diagnosis of acute 
psychophysiologic reaction with hysterical features and 
without evidence of depression or paranoia.  A VA hospital 
summary dated in September 1976, reflects treatment for 
hemorrhoids and also notes a diagnosis of chronic anxiety 
state.  In November 1976, the veteran was hospitalized for 
abdominal distress, opined to probably be associated with an 
acute psychophysiologic reaction.  In April 1977, the veteran 
was treated for headaches, thought to be a reflection of 
anxiety neurosis.  In August 1977 the veteran was admitted to 
VA hospitalization for anxiety and depression.  A hospital 
report dated in September 1977 shows a diagnosis of 
anxiety/questionable schizophrenia.  In May 1978, the veteran 
was treated for an inadequate personality with anxiety state. 

The veteran was hospitalized from December 1980 to January 
1981 with a diagnosis of mixed personality disorder with 
dependent, borderline, hysterical, neurotic and inadequate 
features.  The report notes 38 hospitalizations since 
December 1967, and that the veteran was undergoing treatment 
and group therapy.  A recounting of past hospitalizations 
showed that such were for physical and psychiatric 
complaints.

At the time of VA examination in February 1981, the veteran 
complained of an inability to work since discharge from 
service.  The diagnostic impression after evaluation was 
chronic undifferentiated schizophrenia.  The examiner 
indicated that the veteran's frequent hospitalizations and 
symptoms suggested a chronic psychiatric process.

From October to November 1981, the veteran was hospitalized 
with diagnoses of intermittent rage with a loss of control, 
as well as a mixed character disorder.

In a final decision dated in January 1982, the Board denied 
an evaluation in excess of 70 percent for the veteran's 
service-connected schizophrenia.  

A VA hospital summary reflects hospitalization from July to 
August 1982 for a borderline personality disorder.  

In a final decision dated in April 1983, the Board denied in 
excess of a 70 percent evaluation for the veteran's 
schizophrenia and denied entitlement to TDIU benefits.  

A September 1983 report of VA examination reflects a 
diagnosis of schizophrenia, in remission.

In March 1984, the veteran was hospitalized at the VA for 
hypertension; other diagnoses shown on the summary report 
were personality disorder.  In June 1984, the veteran 
reported for a VA examination.  Diagnoses were schizophrenia, 
currently in remission; and, situational adjustment reaction, 
with mixed anxiety and depression, possibility of night 
terrors.

In an August 1984 decision, the RO reduced the percentage 
evaluation assigned to service-connected schizophrenia from 
70 percent to 50 percent, effective November 1, 1984.  

In September 1984, the veteran was hospitalized for poorly 
controlled hypertension; other diagnoses shown on the summary 
report include a personality disorder.  A VA discharge 
summary reflects hospitalization from October to December 
1984 for major depression.  Stressors listed were witnessing 
a murder, the veteran's spouse having a stroke, an injury to 
his son, college graduation and the inability to find 
employment.

In a January 1985 rating decision, the RO amended that 
decision to reflect assignment of a temporary total 
evaluation under 38 C.F.R. § 4.20 from October 17, 1984 until 
December 31, 1984, with the 50 percent assigned evaluation 
taking effect thereafter.

A summary of hospitalization from May to June 1985 reflects 
diagnoses of conversion disorder, dysthymic disorder and a 
mixed personality disorder with borderline and dependent 
features.  A June 1985 VA record noted that the veteran had 
been treated for depression since May 1985.  Hospital records 
also indicate that the veteran suffered from spells of 
passing out, the physical cause of which was undetermined.  
In correspondence the veteran argued that such prevented him 
from working.  The veteran was also hospitalized from October 
to November 1985, with diagnoses of conversion disorder, 
dysthymic disorder and a mixed personality disorder.

In March 1986, the veteran presented for a VA examination.  
The examiner summarized that the veteran showed signs of 
schizophrenia, to include auditory hallucinations, thought 
control or broadcasting, and paranoia, somewhat increased 
over the past month.  The examiner noted that the veteran had 
been hospitalized that Saturday and had been referred for 
examination and evaluation for inpatient treatment.  

A March 1986 RO decision reflects assignment of temporary 
total evaluations under 38 C.F.R. § 4.29 from May 13, 1985 to 
June 30, 1985; and from October 10, 1985 to November 30, 
1985, with the assigned 50 percent evaluations being 
effective during the interim periods and thereafter.  

From April to May 1986, the veteran was hospitalized for 
psychiatric problems.  Mental status examination revealed him 
to be disheveled, with a blunted affect and depressed mood.  

In a letter dated in May 1986, M.L. indicated that the 
veteran was a member of the First Baptist Church and that he 
had been unable to get a job due to the nature of his 
disability.

In a June 1986 rating decision, the RO further assigned a 
temporary total evaluation from April 8, 1986 to May 30, 
1986, with the 50 percent schedular evaluation resuming 
thereafter.  

In July 1986, the RO received multiple lay statements to the 
effect that the veteran often passed out and therefore could 
not hold a job.  A letter from the veteran's placement 
supervisor indicated that the veteran had been unable to 
fulfill his six month placement due to health problems, in 
that he had passed out twice, requiring medical attention.  

In a July 1987 decision, the RO assigned a temporary total 
evaluation from February 24, 1987 to March 31, 1987, with the 
50 percent schedular evaluation resuming thereafter.  
Thereafter, a Board decision denied an increased evaluation.

In an April 1988 decision, the RO assigned a temporary total 
evaluation from October 13, 1987 to November 30, 1987.  
Thereafter the RO assigned an increased 70 percent evaluation 
from December 1, 1987 to January 23, 1988, a temporary total 
evaluation from January 24, 1988 to March 31, 1988, and a 70 
percent schedular evaluation thereafter.  

The veteran was admitted in June 1988 for complaints of chest 
pain.  He was transferred for VA psychiatric hospitalization 
after no physical cause was found.

In September 1988, the RO assigned a temporary total 
evaluation from June 8, 1988 to June 30, 1988, with the 70 
percent assigned schedular evaluation resuming thereafter.

The veteran was again hospitalized from October to November 
1988 for psychiatric treatment and evaluation, during which 
time he was evaluated for physical complaints of chest pain.

In a March 1989 rating decision, the RO assigned a temporary 
total evaluation from October 11, 1988 to November 30, 1988, 
with the 70 percent assigned schedular evaluation resuming 
thereafter.

A VA record dated in February 1990 shows diagnoses of 
somatoform disorder, dysthymic disorder and a mixed 
personality disorder.

A memorandum dated in June 1990 from a VA staff psychologist, 
indicates that the veteran was diagnosed with PTSD and being 
treated for such on an outpatient basis.

In January 1991, the veteran reported for a VA examination.  
He denied being in receipt of Social Security monies.  He 
reported requiring psychiatric hospitalizations at least once 
or twice a year.  The VA examiner noted prior diagnoses of 
major depression and somatization disorder, as well as 
various personality disorders.  The veteran reported last 
working for wages in 1985, running computers.  He reported 
having been married for 21 years.  His son was living at 
home.  He stated that he had a friend who he sees every day 
and with whom he goes on trips.  He reported being violent 
when out of control and stated that he had flashbacks from 
Vietnam.  He stated that he was yelled at all the time.  He 
denied ever seeing anyone killed and fired a weapon only to 
qualify.  He did report seeing some wounded personnel on 
board ship.  He described himself as bitter and distrustful 
and as more of a loner after returning from service.  He 
reported financial difficulties.  He reported avoiding things 
reminding him of Vietnam.  Mental status examination revealed 
a somewhat shallow affect.  The veteran evidenced 
considerable dependency.  He reported severe bouts of 
depression two or three times a year.  He reported suicidal 
thoughts at least once a week.  He admitted to referential 
ideas but manifested no paranoid delusions.  He reported 
hearing his name being called when he was really depressed.  
The examiner stated that the veteran continued to manifest 
predominantly personality disorder symptomatology and that he 
did have intense schizoidism and a history of somatization 
and major depression from the records.  The examiner noted 
that there was insufficient clinical evidence at that time to 
warrant a diagnosis of PTSD.

In a January 1991 rating decision, the RO denied service 
connection for PTSD, notifying the veteran of that 
determination by letter dated in February 1991.

The veteran did not appeal.

Evidence Received Subsequent to January 1991

VA clinical treatment entries dated from January 1991 to 
May 1997 reflect ongoing psychiatric care.  

In January 1991, the veteran was worked up at the VA and 
diagnoses were dysthymic disorder, somatoform disorder and a 
personality disorder.  In February 1991 he was hospitalized 
for atypical chest pain.  Diagnoses included somatoform pain 
disorder, psychogenic syncope and dysthymic as well as 
borderline, dependent and narcissistic personality disorders.  
An August 1991 VA record shows diagnoses of dysthymia, a 
personality disorder and a somatoform disorder.  He reported 
having fights with his ex wife and his son and that his 
girlfriend was considering returning to her husband.  
A psychiatric intake form from that time shows that the 
veteran reported relationship problems.  Diagnoses were 
somatization disorder.  A December 1991 VA record shows 
diagnoses of personality disorder.  

A February 1992 VA record shows diagnoses of dysthymia in 
remission and a personality disorder.  An April 1992 VA 
outpatient record shows diagnosis of adjustment disorder with 
depressed mood and dysthymia.  The veteran related stressors 
of getting laid off from work and an upcoming marriage.  In 
May 1992 he was noted to be stable psychiatrically.  The 
diagnosis was personality disorder.

In October 1992, the veteran was treated for diagnoses of 
dysthymia, and a personality disorder with dependent and 
narcissistic features.  His GAF at that time was 65 at 
discharge, and 65 for the past year, with a GAF of 45 the 
month prior to admission.  The only stressors the veteran 
could identify at that time were that his car had broken down 
and that he was in a financial bind.  A clinical record dated 
in or around that time shows diagnoses of somatization 
disorder and to rule out dysthymia and rule out PTSD.  One 
October 1992 entry notes the veteran to appear sleepy and 
disheveled.  He was vague in his description of symptoms.  He 
reported anger and hallucinations while sleeping.  He denied 
relationship problems.  He was fully oriented.  He was not 
working at that time.  The impression was a personality 
disorder by history.  Other 1992 VA records show treatment 
and evaluation for physical complaints.

A January 1993 VA record shows diagnoses of dysthymic 
disorder and personality disorder with dependent narcissistic 
features.  VA records dated from March to May 1993 reflect 
treatment and evaluation for physical complaints such as 
atypical chest pain syndrome and hypertension.  Summary 
reports dated in May 1993 include a diagnosis of PTSD upon 
discharge from hospitalization, noted by history of past 
psychiatric treatment.  A September 1993 record shows 
diagnoses of somatization disorder, and to rule out dysthymia 
and PTSD.  VA outpatient records dated in November and 
December 1993 reflect treatment and evaluation for physical 
and not psychiatric complaints.

One June 1995 VA record notes that the veteran had been quite 
well until he was fired from his job after a conflict with a 
supervisor.  The veteran was depressed.  In June 1995, the 
veteran was admitted to a VA facility with complaints of 
depression, increasing anxiety and suicidal ideation.  He was 
mildly agitated to examination.  He was well-groomed and 
fully oriented.  He was able to abstract and did not 
demonstrate psychotic symptoms.  He reported no suicidal plan 
or intent, just thoughts, and denied homicidal thoughts.  At 
the time of discharge the veteran was still angry at his work 
supervisor.  Follow-up mental hygiene care was scheduled.  
The diagnosis was anxiety disorder.  In September 1995 he was 
noted to have a new job.  He reported expecting a child and 
having some relationship problem.  In October 1995 the 
veteran reported stress due to a strike at work.  In November 
he complained of passing suicidal thoughts that he was able 
to control.  Later in November he had gotten a raise.  He was 
more relaxed.  

A private medical statement dated in November 1995 reflects 
that the veteran was treated for symptoms of fatigue, 
agitation, anxiety, tremulousness and chest pains.  The 
veteran reported working a significant amount of overtime 
duty.  His blood pressure was significantly elevated and the 
physician recommended some time off to relieve stress.

A VA record dated in January 1996 shows that the veteran 
vented about problems over not working.  In February 1996 he 
reported working a lot of hours and that it was unreasonable.  

Also in February 1996, the veteran presented for the purpose 
of psychiatric evaluation at a VA facility.  He complained of 
anxiety and sleep and memory difficulties.  He also reported 
anger outbursts.  He reported disliking crowds.  The examiner 
noted that the veteran was in the Navy from 1964 to 1967 and 
had served in Vietnam.  The veteran reported military duties 
as a teletype operator and stated that he would frequently be 
yelled out and have no way to release his tension.  He 
reported once having a nervous breakdown.  When asked what 
the worst thing that happened in the service was, the veteran 
replied that he "felt put down quite a bit."  The veteran 
then reported being mugged in 1966 while in Subic Bay.  He 
denied serious injuries and stated that he was able to defend 
himself quite well.  He complained of nightmares, which he 
attributed to PTSD and reported one specific dream in which a 
woman he works with is wanted for murder and comes to kill 
him.  He also reported occasional feelings of helplessness 
and hopelessness and suicidal thoughts.  He also reported 
anxiety attacks.  Examination revealed him to have no signs 
of psychosis, no pressured or tangential speech, no delusions 
or hallucinations, no homicidal ideation, and no 
disorientation or impairment of memory or judgment.  The 
examiner opined that the veteran was best diagnosed as having 
somatoform and personality disorders.  The examiner stated 
that despite repeatedly going over service records for a 
stressor, there was no stressor that would qualify for PTSD 
at that time.  Diagnoses were limited to somatoform disorder 
and a personality disorder.  examiner noted that the veteran 
was working as a security guard at that time and stated that 
"[a]s long as there is little pressure and frustration 
placed on him, he seems to be able to work in an isolated 
setting."

In March 1996, the veteran decided to move.  A VA record 
dated in May shows that he had a job as a guard.  He reported 
a few bouts of depression.  In September 1996 he was slightly 
depressed.  In March 1997 he reported quitting his job due to 
an unreasonable boss.  He reported being angry.  In April 
1997 he was tense.  In May he reported being fearful and 
anxious about physical problems.  

The claims file contains a statement of past earnings, as 
reported by the veteran.  Such statement includes report of 
employment for eight months from March to November 1994 as a 
computer operator; as a security guard from November 1994 to 
April 1996, for two different companies; and then a third 
position as a security guard from which he reported being 
fired in February 1997.  

In May 1997 the veteran was hospitalized for an episode of 
syncope.  The discharge summary includes notation that the 
veteran had been admitted secondary to psychiatric complaints 
of depression and suicidal ideation and PTSD.  The notation 
stated that the veteran did not seem to have any exaggerated 
anxiety responses during hospitalization and there were no 
psychiatric manifestations of note during hospitalization.  
Associated notes show no diagnoses of PTSD.  In March 1997  
the veteran reported trauma and anxiety after quitting his 
job after an incident with his boss.  Records dated in April 
and May reflect that his daughter had complications from 
surgery, that his father had skin cancer and that he hadn't 
found a job yet.  

In June 1997 the veteran was hospitalized for head and neck 
carcinoma and elective chemotherapy.  He was determined 
unemployable.  Hospitalization continued in July and August 
1997, with diagnoses related to chest pain, syncope disorder 
and depression.  Notations include a past medical history 
significant for depression, with a history of suicidal 
ideation.  Records indicate that the veteran did not appear 
depressed during hospitalization.

In an October 1997 rating decision, the RO assigned a 
temporary total evaluation from May 27, 1997 to June 30, 
1997.

A copy of a Social Security Administration application was 
received in October 1997.  He indicated having filed for 
Workmen's Compensation benefits in the past.  He reported 
having a nervous condition, as well as high blood pressure 
and indicated that he had not worked since 1981.  He also 
reported working for a period in September 1991.  In other 
portions of the application he reported being disabled as of 
December 1977 due to pressure.

In February 1998, the veteran reported for a VA examination.  
The examiner conducted a review of the claims file and a 90-
minute interview with the veteran.  The VA examiner noted at 
least 67 separate hospitalizations since service and noted 
both psychiatric and physical problems ongoing since that 
time.  The VA examiner noted the veteran's "only sporadic 
employment" and that he found it difficult to relate to 
supervisors.  The examiner noted extensive evaluation for 
problems and complaints affecting most bodily systems.  The 
VA examiner noted that the veteran had been in ongoing 
therapy for PTSD, although no diagnosis of PTSD had been 
established for VA purposes.  The VA examiner noted that the 
veteran had been able to maintain employment at intervals 
since his discharge from service, that he had been married 
for 23 years, until such ended in divorce, and that he had 
subsequently remarried.  He complained of insecurity, an 
inability to contain his anxiety, depression and rage 
reactions when confronted with harsh supervision on the job 
and fear of normal participation in the duties and 
responsibilities of marriage.  He reported restless sleep, 
and recurring vivid nightmares involving themes of service.  
The veteran's spouse reported that several times she had 
observed the veteran jerking about in his sleep and indicated 
that he seemed preoccupied with the Vietnam war and his 
experiences, causes anxiety, fearfulness and resentment.  

At the time of evaluation in February 1998, the veteran was 
well-groomed and well-dressed.  He was hesitant and reported 
being anxious in front of strangers.  There was no evidence 
of tremulousness or hyperventilation during the interview.  
The veteran was fully oriented and his thought processes were 
intact.  There was no evidence of delusions or 
hallucinations.  The veteran described frequent images of his 
military service in the day and at night in the form of 
nightmares.  The veteran at one point announced that he might 
pass out during the interview, as he did such not 
infrequently when anxious.  The veteran had no difficulty 
focusing his attention or responding appropriately during the 
interview and displayed no obvious impairment of memory or 
abstraction ability.  

In February 1998, the diagnoses were dysthymic disorder, 
somatoform disorder, generalized anxiety disorder and a mixed 
personality disorder.  The GAF was 65.  The examiner noted 
that the veteran described many symptoms consistent with a 
diagnosis of PTSD but that there was no stressor incurred 
during military service that would qualify as an event 
outside the range of usual human experience and would be 
markedly distressing to almost anyone.  The examiner noted 
that the combination of the veteran's medical and psychiatric 
problems no doubt adversely affect his employability, and 
indicated that the veteran believes such "imperil his 
ability to maintain employment."

In a September 1998 summary report, J.S., M.D. reviewed the 
prior report of VA examination, noting the veteran's reports 
of being followed by Philippine civilians out of a bar while 
stationed at Subic Bay and being fearful of being attacked 
and robbed.  Dr. J.S. noted, as per the prior report, that 
the veteran claimed to have been "out of my mind."  He 
reported being taken into custody and fighting with those men 
while in a confused state of mind.  Dr. J.S. further noted 
that a review of records showed that the veteran attempted to 
cut his wrists at the time of the incident.  Dr. J.S. noted 
that such would meet the minimum expectation of Criteria A 
for a diagnosis of PTSD, but then stated that the veteran did 
not meet the minimal criteria from Category B, that of re-
experiencing the incident.  Dr. J.S. noted no evidence that 
the veteran had nightmares or recurrent dreams of the event 
since service.  Dr. J.S. further noted that the veteran did 
not meet the minimal criteria of avoidance of stimuli 
associated with the trauma or general numbing, nor did he 
meet the criteria of increased arousal.  In sum, Dr. J.S. 
noted that the veteran did not meet the minimal criteria for 
PTSD according to DSM IV, but that the veteran met the 
criteria for dysthymic disorder. and generalized anxiety 
disorder.  The examiner defined somatoform disorder as a 
group of disorders and stated that of such somatization 
disorder seemed the most pertinent but the report did not 
include sufficient documentation to substantiate that 
diagnosis.  The examiner concluded that each diagnosis 
contributed evenly and that the GAF would be 65, indicating 
mild symptoms.

In September 1998, J.S., M.D., evaluated the veteran over a 
two-hour period and also interviewed the veteran's spouse, in 
addition to reviewing the claims file.  The veteran reported 
work primarily as a security guard since discharge from 
service, last working as such from 1991 to 1996.  Thereafter 
he reported taking a job on an assembly line in an air 
conditioning plant, working full time for the past year.  The 
veteran related discomfort and anger at the VA facility due 
to a prior hospitalization in 1990.  The veteran reported 
that he had been attending a bipolar group, which he found 
helpful.  The veteran reported problems with his temper and 
dislike of being in a closed room.  He stated that his memory 
was bad, he distrusted people and avoided people.  He 
complained of difficulty sleeping and an inability to handle 
stress.  He also reported being suicidal, having decided to 
hang himself and picking the place to do it.  The veteran's 
spouse related that the veteran had problems with 
concentration and anger and that their marriage was not going 
very well at that time.  

In September 1998, J.S., M.D., asked the veteran to identify 
events during service that were stressful.  The veteran 
described his job in the Navy as that of a messenger and that 
the messages he carried were important so "if there was bad 
news in them I got yelled at."  He indicated that it was 
during Vietnam and that if he had lost one "who knows what 
could have happened.  I wasn't afraid for my life, but if I 
misplaced one of them I could get in a Hell of a lot of 
trouble."  The veteran also complained that his supervisors 
were insensitive to him and that they expected him to do his 
job in spite of the stress.  During the interview the veteran 
took several breaks, requested that the door be left open as 
he felt "smothered," and at one point the interview was 
moved to a larger room.  The veteran appeared ill at ease 
during the interview.  He complained that trying to do memory 
tests made his head spin.  The examiner noted that the 
veteran was well oriented, remembering the name of the 
facility, the date and the purpose of the interview, but not 
remembering the examiner's name 10 minutes after meeting.  
The examiner noted that the veteran did quite well on memory 
tasks, despite protests of discomfort and stress.  He 
reported that sometimes at work his boss made him take a 
break until he calmed down and indicated that he had been 
sent home about a dozen times because of this.  The veteran's 
speech was normal, without evidence of thought derailing or 
blocking and without expression of bizarre or delusional 
ideation.  His affect was tense and tired.  His mood was 
anxious and depressed.  His insight and judgment was 
adequate.  The examiner noted the expression of near constant 
fear and chronic suicidal thoughts, as well as the veteran's 
complaints of intense rage.  Diagnoses were generalized 
anxiety disorder, assigned a GAF of 35; undifferentiated 
somatoform disorder, assigned a GAF of 45; and recurrent, 
chronic major depression, assigned a GAF of 35.

In the September 1998 report, J.S., M.D., indicated that the 
stressors reported by the veteran did not meet either DSM-III 
or DSM-IV criteria for PTSD, and that the diagnosis better 
describing the veteran during service was adjustment disorder 
with mixed anxiety and depressed mood disorder.  The examiner 
continued to discuss the fact that for a diagnosis of 
adjustment disorder, the stressor need not be so severe as 
that required for a diagnosis of PTSD, and indicated that 
upon release from the military the veteran was released from 
his ongoing stressor.  The examiner continued to note that 
post service the veteran described ongoing anxiety, worry, 
hopelessness, fatigue, difficulty concentrating, irritability 
and sleep disturbance that rendered him dysfunctional in 
social and occupational areas of his life, and that such were 
the signs and symptoms of a generalized anxiety disorder.  
The examiner defined somatoform disorders, noting that such 
contemplated physical complaints that cannot be explained by 
a known medical disorder and that the veteran's history was 
significant for syncopal episodes for which he had undergone 
extensive evaluation.  

In September 1998, J.S., M.D., continued to address the 
impact of the veteran's psychiatric disability on his 
employability.  Dr. J.S. indicated that the veteran's anxiety 
was so severe that it had caused "very significant" 
impairment of both social and occupational function, and that 
under the Schedule as in effect November 7, 1996, such degree 
of severity corresponded most with the 70 percent criteria.  
Dr. J.S. indicated that the somatoform disorder most closely 
corresponded to mild or transient symptoms, and that 
depression was serious, most closely corresponding to the 50 
percent criteria under the Schedule as in effect 
November 7, 1996.  Dr. J.S. also provided a definition of GAF 
scores, indicating that scores of 31 to 40 were indicative of 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  Scores of 50 
to 41 were indicative of "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

In a November 1998 addendum, J.S., M.D., the VA examiner who 
previously evaluated the veteran, again stated that the 
veteran's anxiety disorder was continuous and severe.

New and Material Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection for PTSD 
requires medical evidence of a current disability, lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD.  38 C.F.R. 
§ 3.304(f) (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998).

The veteran did not appeal the January 1991 rating decision, 
which denied service connection for PTSD.  As such, that 
determination became final.  See 38 C.F.R. §§ 20.200, 2.201, 
20.202, 20.302 (1998).  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Subsequent to the January 1991 rating decision, additional 
evidence, to include reports of VA hospitalization, treatment 
and examination, have been received.  Those reports include 
notation of the veteran's complaints of psychiatric 
symptomatology, reported stressful incidents, and comments by 
competent medical professionals pertinent to whether the 
veteran meets the diagnostic criteria for PTSD.  Such 
evidence is new, not having been previously considered, is 
deemed credible for the purposes of reopening, and is clearly 
material to the issue of whether service connection for PTSD 
is warranted in that it contributes to a more complete 
picture of the circumstances surrounding the veteran's claim.  
Thus, such is sufficient to warrant reopening such claim.  
Id.  

Service Connection Analysis

The Board next notes that as set out by the Court in 
Elkins v. West, 12 Vet. App. 209 (1999), after having 
determined that the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a), the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Here, the claims file 
contains some evidence that the veteran has been treated for 
PTSD or evaluated for the purpose of ruling out a diagnosis 
of PTSD.  The file also contains the veteran's report of in-
service stressors that are deemed credible for the purposes 
of well grounding the claim, and a plausible nexus suggested 
by the medical records available in the claims file.  As 
such, the claim is well grounded.


The Court has stated that if the claim is well grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  In this case, 
there is no indication that there are additional medical 
reports, or other available evidence pertinent to the claim 
that has not been submitted or obtained.  Thus, the duty to 
assist has been met and the Board will proceed to evaluate 
the issue of entitlement to service connection for PTSD on a 
de novo basis.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  In addition section (f) of 38 C.F.R. § 3.304, 
pertaining to the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis.  The Court further found 
that where there was "undisputed, unequivocal" diagnoses of 
PTSD of record, and the Board did not make a finding that the 
reports were incomplete, the adequacy of the stressor had to 
be presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  

In this case, the record does contain a June 1990 memorandum 
from a VA staff psychologist indicating that the veteran was 
being treated for PTSD, and also includes several VA 
notations of PTSD by history or to rule out PTSD.  However, 
the preponderance of competent evidence in the claims file 
reflects diagnoses of a personality disorder, depression, a 
dysthymic disorder, a somatoform disorder, schizophrenia, an 
adjustment disorder and/or an anxiety disorder, and, 
significantly, not PTSD.  In January 1991 a VA examiner 
specifically evaluated the veteran for PTSD and considered 
the veteran's account of pressure in performing his job 
duties in service, and of having witnessed wounded on board 
the ship.  That examiner concluded that there was 
insufficient clinical evidence to warrant a diagnosis of 
PTSD.  In February 1996, a VA examiner further considered the 
veteran's complaints of having been mugged while in service.  
That examiner also reviewed the claims file, to include 
service records, and concluded that there was no stressor to 
qualify for PTSD.  Again, in February 1998, a VA examiner 
considered the veteran's history and reported service 
stresses and concluded that a diagnosis of PTSD was not 
warranted.  The Board notes that the veteran's representative 
has argued that the February 1998 examination was inadequate, 
having considered the sufficiency of a stressor under the 
DSM-III, contrary to the Court's decision in Cohen.  Thus, 
further psychiatric evaluation was obtained in connection 
with this case.  In September 1998, a different examiner 
conducted a comprehensive review of the prior VA examination 
report, and considered the veteran's complete history.  That 
examiner concluded that the described stressors met neither 
the DSM-III nor the DSM-IV criteria for PTSD, and, moreover, 
concluded that the veteran failed to demonstrate other 
criteria pertinent to symptomatology required to qualify for 
a diagnosis of PTSD.  In sum, that examiner found that the 
veteran could best be described as having an adjustment 
disorder during service, which ceased once the precipitating 
stress was removed, and that his post-service symptoms were 
consistent with his service-connected generalized anxiety 
disorder and not with PTSD.

Based on the above, the Board finds that there is no clear, 
competent diagnosis of PTSD supported by probative evidence.  
Rather, the few notations of PTSD in the claims file stand 
without any discussion of the stressors upon which such is 
based, or the symptoms and diagnostic criteria as specified 
in the DSM.  When the specific diagnostic criteria have been 
discussed by competent personnel, the veteran fails to 
warrant a PTSD diagnosis.  Moreover, although the Board does 
not contest the veteran's account of pressure and tensions 
caused by his in-service duties, it notes that the report of 
a mugging and/or witnessing any murder lack credibility as 
other statements in the record contradict such history, and 
as the veteran's service records are devoid of evidence of 
any such incident.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Furthermore, even 
accepting all reported stressors as credible, multiple VA 
examiners have found such insufficient to give rise to PTSD.  
In West v. Brown, 7 .App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

In conclusion, the Board finds the few notations of PTSD, a 
history of PTSD or to rule out PTSD, to have less probative 
value than the multitude of examination reports over many 
years wherein competent medical professionals have declined 
to offer a diagnosis of PTSD after evaluation and 
consideration of the veteran's history in conjunction with 
established diagnostic principles.  Even where an examiner 
has noted the veteran's claimed stressors, and his symptoms, 
such examiners relate that the veteran fails to meet the PTSD 
diagnostic criteria.  Extremely probative are the recent 
examination reports that specifically address the question of 
whether the veteran has PTSD, considering the DSM-III, DSM 
IV, and the Court's decision in Cohen.  Such reports are 
consistent with the preponderance of the remaining competent 
medical evidence in noting psychiatric diagnoses exclusive of 
PTSD.  In light of the above, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies; the preponderance of 
the evidence is against the claim of service connection for 
PTSD and the veteran's appeal is denied.  38 C.F.R. 
§ 3.304(f).

Increased Rating Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.  The pre-November 7, 
1996, schedular criteria for psychiatric disabilities provide 
for a 70 percent where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
the gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran is demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. 
§ 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.  Effective 
November 7, 1996, 38 C.F.R. § 4.130, provides for a 70 
percent evaluation where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as: Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.30.

First, the Board notes that the record does not show that the 
veteran is virtually isolated in the community, that he 
experiences symptoms such as the gross repudiation of reality 
or a profound retreat from mature behavior.  Nor does the 
competent evidence of record document gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, a persistent danger of hurting self or 
others, or memory loss for names of close relatives, own 
occupation or own name.  In fact, at the time of most recent 
VA examination, in September 1998, the veteran was attending 
group therapy, was still married, was well oriented, 
displayed no delusions or hallucinations and did well on 
memory tasks.  Evaluation in February 1998 revealed findings 
fairly consistent with the above, as did examination in 
February 1996.  The September 1998 examiner specifically 
concluded that the most appropriate evaluation for the 
veteran was 70 percent under the amended criteria, 
characterized as "severe" under the old criteria.  

However, the Board notes that the veteran has been divorced 
and his current spouse is via remarriage.  His current spouse 
has reported marital problems and complained about the 
veteran's problems with anger and concentration difficulties.  
In connection with examination, the veteran has also reported 
frequent suicidal ideation; most recently he has reported 
having a plan to hang himself.  Moreover, a review of the 
claims file reveals that the veteran has had frequent changes 
in jobs.  He has been sent home, or otherwise missed time 
from his employment due to physical complaints to include 
episodes of syncope and passing out that have not been 
explained medically, but rather, are suggested by the 
competent medical evidence of record to have a psychologic 
basis.  The record clearly shows that the veteran has been 
frequently hospitalized for extensive physical and 
psychiatric evaluation.  In November 1995 the veteran's 
physician recommended he take time off from work to relieve 
stress.  In February 1996, an examiner noted that the veteran 
was working and that he seemed to be able to do so "....in an 
isolated setting..." provided there was "...little pressure and 
frustration placed on him..."  The earnings statement 
provided by the veteran indicates that he has been employed 
by multiple companies since 1994, and that he was fired in 
February 1997.  The February 1998 VA examiner noted that the 
veteran had been hospitalized at least 67 separate times 
since his discharge from service and noted the veteran's 
history of extensive physical problems, affecting most of his 
bodily systems.  The February 1998 examiner recognized that 
the combination of the veteran's medical and psychiatric 
problems no doubt affected his employment.  Significantly, 
the September 1998 VA examination report notes the veteran's 
tension, anxiety and depression as well as the expression of 
near constant fear, rage and suicidal thoughts.  That 
examiner assigned GAF's of 35 and 45 to the veteran's three 
service-connected diagnoses.  

The Board has carefully considered the above and notes that a 
GAF of 35, as defined by the September 1998 VA examiner per 
the DSM-IV, is indicative of severe symptoms.  Again, such 
would be consistent with assignment of a 70 percent 
evaluation under the old diagnostic criteria.  However, as 
defined, such GAF contemplates some impairment in reality 
testing or communication, or major impairment in multiple 
areas.  The Board has weighed such together with the 
veteran's somatization disorder, apparently manifested by 
multiple unexplained physical problems, and notes his 
extensive history of hospitalizations and his own reports of 
missing time from work.  The sum of such findings suggest 
that the veteran experiences at least an intermittent 
inability to perform activities of daily living or that he is 
demonstrably unable to maintain gainful employment for any 
period of time without significant interruptions.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this case, there are both factors for 
and against an increase in the veteran's disability 
evaluation.  The veteran has not met each and every criterion 
contemplated in the award of a 100 percent evaluation either 
in the codes in effect prior or subsequent to November 7, 
1996.  However, the Court, in Johnson v. Brown, 7 Vet. App. 
95, 97 (1994) held that the 100 percent criterion "are each 
independent bases for granting a 100 percent rating."  Thus, 
consistent with the Court's holding in Johnson, supra, the 
Board resolves all doubt in the veteran's favor and concludes 
that as the competent and probative evidence shows 
psychiatric symptomatology, to include suicidal thoughts and 
somatic physical manifestations, so severe as to render the 
veteran unable to retain gainful employment, a 100 percent 
evaluation is granted.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; 
service connection for PTSD is denied.

A 100 percent evaluation for service-connected somatoform, 
dysthymic and generalized anxiety disorders is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

